Exhibit 10.4


HASBRO, INC.
RESTATED 2003 STOCK INCENTIVE PERFORMANCE PLAN
CONTINGENT STOCK PERFORMANCE AWARD
[            ], 2013 GRANT


AGREEMENT, made effective as of [              ], 2013, by and between HASBRO,
INC., a Rhode Island corporation (the "Company") and Brian D. Goldner (the
"Participant").
WHEREAS, the Participant and the Company entered into an Amended and Restated
Employment Agreement, dated as of October 4, 2012 (the "Amended Employment
Agreement"), and
WHEREAS, the Participant is eligible to participate in the Company's Restated
2003 Stock Incentive Performance Plan, as amended (the "Plan"), and
WHEREAS, the Compensation Committee (the "Committee") of the Board of Directors
of the Company (the "Board"), acting in accordance with the provisions of the
Plan, is granting to Participant a contingent stock performance award dated [  
        ], 2013 designed to reward the Participant for the Participant's efforts
in contributing to the Company's achievement of certain stated financial goals,
and
WHEREAS, the stock performance award provides the Participant with the ability
to earn shares of the Company's common stock, par value $.50 per share (the
"Common Stock"), contingent on the Company's performance in achieving
pre-established cumulative diluted earnings per share ("EPS") and cumulative net
revenue ("Revenues") performance targets over the period beginning on December
31, 2012 and ending on December 27, 2015 (the "Performance Period"), with the
number of shares earned, if any, then being adjusted in accordance with the
Company's total shareholder return ("TSR") during the Performance Period as
compared to the TSR for the Standard & Poor's 500 Index (the "S&P 500 Index"),
as is described on  Exhibit C hereto.
NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the parties hereto agree as follows:
W I T N E S S E T H:
1.            The Company hereby grants to the Participant effective on
[          ], 2013, and pursuant to the Plan, a copy of which is attached hereto
as Exhibit A and the provisions of which are incorporated herein as if set forth
in full, a contingent stock performance award (the "Award") subject to and upon
the terms and conditions set forth in the Plan and the additional terms and
conditions hereinafter set forth.  The Award is evidenced by this Agreement.  In
the event of any inconsistency between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall govern. Terms used
herein and not otherwise defined shall have the meaning set forth in the Plan.
2.            By accepting this Award the Participant hereby acknowledges and
agrees that (i) this Award, and any shares the Participant may acquire under
this Award in the future or any of the proceeds of selling any shares acquired
pursuant to this Award, as well as any other incentive compensation the
Participant is granted after adoption of the Clawback Policy, are subject to the
Company's Clawback Policy, which was adopted by the Company's Board of Directors
in October 2012, and (ii) this Award, and any shares the Participant may acquire
under this Award in the future or any of the proceeds of selling any shares
acquired pursuant to this Award, as well as any other incentive compensation the
Participant is granted after adoption of the Clawback Policy, will be subject to
the terms of such Clawback Policy, as it may be amended from time to time by the
Board in the future.  Such acknowledgement and agreement was a material
condition to receiving this Award, which would not have been granted to the
Participant otherwise.
3.            This Agreement relates to an Award providing the Participant with
the potential ability to earn shares of the Company's common stock, par value
$.50 per share (the "Common Stock"), contingent on the Company's performance in
achieving its pre-established cumulative EPS and Revenues targets over the
Performance Period.  The EPS and Revenues targets for the Performance Period are
set forth below:
 

EPS $[           ] Revenue $[           ]

 
The threshold and maximum levels for both cumulative EPS and Revenues
contributing to shares being earned under this Award are set forth on Exhibit B
to this Agreement.  The terms of the adjustment, which is based on the Company's
TSR as compared to the TSR for the S&P 500 Index over the Performance Period, is
set forth on Exhibit C to this Agreement.  Except as is otherwise set forth in
this Agreement, the Participant shall not have any ability to receive any shares
of Common Stock pursuant to this Award until the Performance Period is
completed.  Following the end of the Performance Period, the Committee will
determine (i) the Company's cumulative EPS and Revenues over the Performance
Period and (ii) the Company's TSR over the Performance Period, as compared to
the TSR for the S&P 500 Index over the Performance Period, in the manner set
forth on Exhibit C (the "Relative TSR Performance").  The Committee will certify
the Company's cumulative EPS and Revenues and Relative TSR Performance over the
Performance Period as promptly as is reasonably possible following the
completion of the Performance Period, but in no event later than 75 days
following the completion of the Performance Period.
4.            For purposes of this Award, the Company's cumulative EPS and
Revenues over the Performance Period will be computed on a consolidated basis in
the same manner used by the Company in computing its consolidated financial
performance under generally accepted accounting principles ("GAAP"), except for
the following deviations from GAAP: (i) EPS and Revenues will be computed
excluding the impact of any changes in accounting rules that are effective after
the date of this Agreement and which impact the Company's reported net earnings
or Revenues results by $10,000,000 or more, individually or in the aggregate, in
any fiscal year during the Performance Period, (ii) EPS and Revenues will
exclude the impact of any acquisitions (whether paid for in cash, shares of the
Company's stock, other property, or any combination thereof) or dispositions
consummated by the Company during the Performance Period which have,
individually or in the aggregate, either a total acquisition price, or total
sale price, respectively, of $100 million or more, as such acquisition price or
sales price is determined in good faith by the Committee, (iii) EPS and Revenues
will be calculated excluding the impact of any major discrete restructuring
activities undertaken by the Company after the date of this Agreement which
result in costs or charges to the Company of $10,000,000 or more, individually,
in any fiscal year during the Performance Period,  and (iv) EPS and Revenues
will be calculated based on actual results translated at exchange rates
established at the beginning of  the Performance Period.
5.            The target number of shares of Common Stock which may be issuable
under this Award in the event of 100% achievement of the pre-established
cumulative EPS and Revenues measures over the Performance Period, prior to any
Relative TSR Performance multiplier, is [   ] shares (the "Target Shares").  The
tables appearing on Exhibit B to this Agreement set forth the contingent number
of shares of Common Stock which the Participant may actually earn under this
Award, as a percentage of the Target Shares, based upon certain performances by
the Company in achieving the EPS and Revenues targets.  Exhibit C to this
Agreement sets forth the Relative TSR Performance modifier that is then applied
to the number of shares earned (based upon the Company's EPS and Revenue
performances as a percentage of target) to arrive at the final number of shares,
if any, earned under this Award.
To compute the actual number of shares of Common Stock, if any, which may be
earned by the Participant the respective cumulative EPS and Revenues
performances of the Company, as certified by the Committee following completion
of the Performance Period, are applied to the tables on Exhibit B.   The
appropriate boxes in the tables corresponding with the highest threshold
achieved by the Company's actual cumulative EPS and Revenues performance, as so
certified by the Committee, sets forth the number of shares of Common Stock, if
any, as a percentage of the Target Shares, which are earned by the Participant
over the Performance Period due to the Company's performance in achieving those
metrics.  The Company's achievement against its EPS metric is weighted 60% in
determining the final shares earned by the Participant, and the Company's
achievement against its Revenues metric is weighted 40%.  The Participant has
agreed to this allocation between EPS and Revenues notwithstanding that the
Amended Employment Agreement contemplated a weighting of 50% for each metric.
 This Agreement hereby amends the provision in the Amendment Employment
Agreement requiring that the Award be weighted 50% for each metric.
By way of illustration, if the Company's cumulative Revenues over the
Performance Period are at least $[    ] (but below $[    ]), the percentage of
the Revenues target achieved is [    ]% and the percentage of the target number
of contingent shares earned due to that performance is [    ]%.  If the
Company's cumulative EPS over the Performance Period is at least $[    ] (but
less than $[    ]), the percentage of the EPS target achieved is [    ]%, and
the percentage of the target number of contingent shares earned due to that EPS
performance is [    ]%.  And if the Company's Relative TSR Performance over the
Performance Period was at the 75th percentile of the S&P 500 Index, the total
number of contingent shares of Common Stock earned under the Award (based upon
the EPS and Revenues performances) would be then multiplied by a factor of 2.0.
  In that case, the Participant would earn ((.40*[    ]%) + (.60*[    ]%))*2.0,
or [    ]% of the Target Shares of Common Stock subject to the Award, or [    ]
shares.  Assuming the same EPS and Revenues Performances, but that the Company's
Relative TSR Performance was at the 24th percentile as compared to the S&P 500
Index, then the Relative TSR Performance modifier would be .75 and the
Participant would earn [    ]% of the Target Shares, or [    ] shares.  In all
cases, if the number of shares earned is not a whole number, the Participant
will earn the next highest whole number of shares. The modifier for Relative TSR
Performance is applied to the number of shares earned based upon the Company's
EPS and Revenues performances.  As a result, if no shares are earned based upon
the EPS and Revenues performances, then the Relative TSR Performance multiplier
will not change the fact that 0 shares are earned under the award.
Notwithstanding the foregoing, if the Company does not achieve at least the
threshold cumulative EPS of $[    ] over the Performance Period, no shares will
be earned under the Award, regardless of the cumulative Revenues achieved.
6.  Once the Company has determined the number of shares of Common Stock, if
any, which have been earned by the Participant based on the cumulative EPS and
Revenues performance, and Relative TSR Performance of the Company, the Company
or its designee will as promptly as possible thereafter, but in all events not
later than the 15th day of the third month following the end of the calendar
year in which the Performance Period ends, issue any such shares of Common Stock
which have been deemed earned to the Participant.
7.   The Participant shall consult with the Company or its designee in advance
of the issuance of any shares pursuant to this Award so as to designate the
manner in which the Participant wishes to pay any withholding taxes due, and any
such Participant's designation must be made to the Company, in the manner
specified by the Company, and on or before the date selected by the Company and
communicated to the Participant.  Each Participant who elects to pay withholding
taxes in cash shall deliver to the Company or its designee, a check payable to
Hasbro, Inc. or its designee, or a wire transfer to such account of the Company
or its designee, as the Company may designate, in United States dollars, in the
amount of any withholding required by law for any and all federal, state, local
or foreign taxes payable as a result of the Participant earning any shares under
this Award or being issued any shares pursuant to the provisions below based on
certain other events.  Alternatively, a Participant may elect to satisfy the
minimum withholding taxes required by law payable as a result of the issuance of
any shares pursuant to this Award (the "Taxes"), in whole or in part, either (i)
by having the Company withhold from the shares of Common Stock to be issued
pursuant to this Award or (ii) delivering to the Company or its designee shares
of Common Stock already owned by the Participant (represented by stock
certificates duly endorsed to the Company or its designee or accompanied by an
executed stock power in each case with signatures guaranteed by a bank or broker
to the extent required by the Company or its designee), in each case in an
amount whose Fair Market Value on the date the Participant has become entitled
to such shares pursuant to this Award is either equal to the Taxes or less than
the Taxes, provided that a check payable to Hasbro, Inc. or its designee, or a
wire transfer to such account of the Company or its designee as the Company may
designate, in United States dollars for the balance of the Taxes is also
delivered to the Company, or its designee, at the time of issuance.  If the
Participant fails to make a timely election to pay the withholding taxes in some
other manner pursuant to the preceding provisions, or otherwise does not timely
remit payment of the required withholding taxes, then the Participant's tax
withholding requirements will be satisfied through the withholding of shares of
Common Stock and to the extent a fractional share needs to be withheld, the
Company or its designee will withhold the next highest number of full shares and
will remit the value of the fraction of a share which exceeds the required
withholding to the Participant. As soon as practicable after receipt of the
withholding taxes and any other materials or information reasonably required by
the Company or its designee, the Company or its designee shall deliver or cause
to be delivered to the Participant, using the method of delivery determined by
the Company or its designee, the shares payable pursuant to the Award (less any
shares deducted to pay Taxes).
8.            Until such time, if any, that actual shares of Common Stock become
due and are issued to the Participant in accordance with the terms of this
Agreement, the Participant will not have any dividend or voting rights with
respect to any shares which may be issuable in the future pursuant to this
Award.  The Participant's rights under this Award shall be no greater than those
of an unsecured general creditor of the Company, and nothing herein shall be
construed as requiring the Company or any other person to establish a trust or
to set aside assets to meet the Company's obligations hereunder.
9.            (a)   If the Participant's employment is terminated by death or
because of Disability (as defined in the Amended Employment Agreement), before
the Performance Period is completed, then the Participant's Award will remain
outstanding during the remaining portion of the Performance Period.  At the end
of the Performance Period the Committee will compute how many, if any, shares of
Common Stock would be issuable pursuant to the Award based upon the Company's
performance against its cumulative EPS and Revenues targets and the Company's
Relative TSR Performance, all over the Performance Period.  That actual number
of shares of Common Stock earned over the full Performance Period will then be
issuable to the Participant in the same manner as shares are issued to other
participants.  
(b)  If the Participant's employment is terminated at the election of the
Company (or its successor, in the event there has been a Change in Control)
without Cause or at the election of the Participant with Good Reason (as the
terms Cause, Good Reason and Change in Control are defined in the Amended
Employment Agreement, it being understood the Amended Employment Agreement
provides different definitions of Cause and Good Reason based upon whether the
termination occurs within 2 years following a Change in Control, or occurs
outside such a window), and provided Participant executes a full and complete
Release (as defined in the Amended Employment Agreement) which becomes
effective, all in accordance with the Amended Employment Agreement, then the
Participant's Award will remain outstanding during the remaining portion of the
Performance Period.  At the end of the Performance Period the Committee will
compute how many, if any, shares of Common Stock would be issuable pursuant to
the Award based upon the Company's performance against its cumulative EPS and
Revenues targets and the Company's Relative TSR Performance, all over the
Performance Period.  That actual number of shares of Common Stock which would
have been earned under the Award over the entire Performance Period, if any,
will then be multiplied by a fraction the numerator of which is the number of
days from the start of the Performance Period to the date that the Participant's
employment was terminated and the denominator of which is the total number of
days in the Performance Period.  This pro-rated number of shares will then be
issuable to the Participant in the same manner as shares are issued to other
participants.
(c) If the Participant's employment is terminated by the Company for Cause (as
defined in the Amended Employment Agreement) or at Participant's election for
other than Good Reason (as defined in the Amended Employment Agreement), then
the Award will be forfeited and become null and void and the Participant will
not have any further rights under the Award, including, without limitation, any
rights to receive shares of Common Stock.
10.            The adjustment provisions set forth in Section 8 of the Plan
shall apply to this Award.
11.            This Award shall not be transferable by the Participant, in whole
or in part, except in accordance with Section 7 of the Plan.  Any purported
assignment, transfer, pledge, hypothecation or other disposition of the Award or
any interest therein contrary to the provisions of the Plan, and the levy of any
execution to, or the attachment or similar process upon, the Award or any
interest therein, shall be null and void and without effect.
12.            Subject to the applicable provisions of the Plan, and
particularly to Section 7 of the Plan, this Agreement shall be binding upon and
shall inure to the benefit of Participant, Participant 's successors and
permitted assigns, and the Company and its successors and assigns.
13.            This Agreement shall be construed and enforced in accordance with
the internal laws of the State of Rhode Island and Providence Plantations and
applicable Federal law.


IN WITNESS WHEREOF, the Company and the Participant have entered this Agreement
effective as of the day and year first above written.  By accepting the terms of
the award represented by this Agreement through an electronic form offered by
the Company, or the Company's designee, the Participant hereby agrees to the
terms of this Agreement with the same effect as if the Participant had signed
this Agreement.


HASBRO, INC.


By:                                                                                        
     Name: Alfred J. Verrecchia
     Title: Chairman of the Board




By: _________________________
Brian D. Goldner

--------------------------------------------------------------------------------








Exhibit B


Cumulative
EPS
Achievement as a Percentage of Target
Percentage of Target Shares Earned















Cumulative
Revenues
(000,000's)
Achievement as a Percentage of Target
Percentage of Target Shares Earned








--------------------------------------------------------------------------------








Exhibit C


Relative TSR Performance Multiplier


The number of shares earned under this Award, if any, based upon the Company's
EPS and Revenues performances over the Performance Period will be modified by
the applicable Award Multiplier set forth in the table below based upon the
Relative TSR Performance of the Company as compared to the TSR of the S&P 500
Index over the Performance Period.


For this purpose, the Total Shareholder Return (TSR) for both the Company and
the S&P 500 Index will be computed by assuming the reinvestment of all dividends
received over the Performance Period.


In addition, the TSR for the S&P 500 Index over the Performance Period will be
computed using a closed list.  In other words, the computation will only include
companies that were in the S&P 500 Index at both the beginning and the end of
the Performance Period, and will not include either (i) companies that are
included in the S&P 500 Index at the beginning of the Performance Period but are
dropped from the S&P 500 Index during the Performance Period or (ii) companies
that are not in the S&P 500 Index at the beginning of the Performance Period but
are added to the S&P 500 Index during the Performance Period.


Company's Relative TSR Performance as compared
to the S&P 500 Index over the Performance Period
 
Award Multiplier
 
≥75th percentile of companies in the S&P 500 Index
2.0x Award Otherwise Earned
≥ 65th percentile but <75th percentile
1.5x Award Otherwise Earned
≥ 25th percentile but <65th percentile
1.0x Award Otherwise Earned
<25th percentile
0.75x Award Otherwise Earned





